Citation Nr: 1806021	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychological disorder, to include posttraumatic stress disorder (PTSD), depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1997 to November 2009, with service in Bahrain and Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a Board hearing on his July 2014 substantive appeal (VA Form 9). However, in September 2014, he canceled his hearing that was scheduled before a different Veterans Law Judge. Accordingly, the Board considers the Veteran's hearing request withdrawn, and will proceed with adjudication. However, if the Veteran wishes to request a hearing again in the future, he is encouraged to do so.

After the Veteran filed his substantive appeal, the matter of entitlement to service connection for a sleep disorder was granted in an August 2014 rating decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his appeal.

The Veteran was not determined to have any psychological disorders during his enlistment medical examination in July 1997. Unless there is clear and unmistakable evidence to the contrary, a Veteran is presumed to be of sound health at the time he entered active duty military service if his entrance medical examination does not note a disability. 38 U.S.C. §  1111 (2012).

The Veteran underwent a VA psychological examination in March 2010, wherein the examiner diagnosed adjustment disorder with mixed anxiety and depressed mood. In an August 2010 addendum, the examiner opined that the Veteran's disability was less likely than not a result of his service because an April 2009 service treatment record (STR) stated that the Veteran had a "long-standing disorder of character, behavior, and adaptability," and because other multiple "other events" in his life might be just as related as his military service. The August 2010 opinion by the March 2010 VA examiner is inadequate because the examiner premised it on the existence of a "long-standing disorder" when the Veteran is presumed to be of sound health prior to his service. She also did not specify what "other events" are related to his diagnosis. Consequently, remand for a new examination is necessary. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran has several different mental health diagnoses of record, including bipolar disorder (see December 2009 VA treatment records), anxiety and depression (see December 2009 VA general examination), and PTSD (see September 2017 VA treatment records). On remand, the new VA examiner should discuss and rectify the inconsistencies reflected in the record.

In October 2009, the AOJ determined it had insufficient information to verify the Veteran's stressors. Since that time, the Veteran has reported several stressors, to include (i) fear of hostile military or terrorist activity, such as when he was traveling alone to Baghdad and Mosul and serving in remote locations with sniper or indirect fire suppression weapon activity, (ii) being rerouted back to his headquarters while deployed in 2009 and discovering it had been attacked by terrorists, resulting in the death of 11 other service members, (iii) the death of CPT T. A., 4th Battalion, 42nd Field Artillery, who served with the Veteran at Fort Hood, Texas, and died in 2003 while the Veteran was deployed, and (iv) the death of SSG A. P., who the Veteran served with at "transition school" and also died during service. See May 2011 notice of disagreement.

The Veteran's military personnel records reflect that he was in Bahrain from January 2003 to June 2003 and in Iraq from October 2006 to December 2006 and from February 2008 to April 2009. It would be difficult to verify the times and locations the Veteran was driving and exposed to indirect or sniper activity, and the "transition school" the Veteran served at with SSG A. P.; therefore the Board finds development of those stressors to be unnecessary. However, the attack on the Veteran's headquarters in Iraq and his time with and the death of CPT T. A. can reasonably be corroborated. Therefore, the Board finds that further development for these stressors is necessary. On remand, the AOJ should attempt to obtain the location and dates of the Veteran's assignments to assist in verifying his reported stressors.

In December 2009, the Veteran underwent a VA general examination. Though the examiner did not conduct a full examination, she diagnosed anxiety and depression and repeatedly referenced a November 18, 2009 "psychiatry report." It does not appear such a psychiatry report is of record. Accordingly, on remand, the missing psychiatry report should be obtained and, if unavailable, a memorandum of unavailability should be added to the file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from September 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should obtain a copy of the November 18, 2009 psychiatry report cited in the December 2009 VA general examination. If it cannot be found, the AOJ should associate a memorandum of unavailability with the claim file.

3. The AOJ should obtain the Veteran's assignments during active duty, to include his time at Fort Hood, Texas, and his locations while deployed in Bahrain from January 2003 to June 2003, and in Iraq from February 2008 to April 2009.

4. After the third instruction has been completed, the AOJ should submit a request to the Joint Services Records Research Center (JSRRC) (or other appropriate source) for any information that might corroborate the Veteran's reported stressors of:

(a) The Veteran's headquarters being attacked by terrorists, which resulted in the death of eleven U.S. service members, while deployed in Iraq from February 2008 to April 2009. 

(b) Serving under CPT T. A., 4th Battalion, 42nd Field Artillery, while at Fort Hood, Texas, and while deployed in Bahrain from January 2003 to June 2003, who died in service (as identified by name in the May 2011 notice of disagreement).

Successive requests must be made to JSRRC (or other source) until the entire relevant time period has been considered. If the JSRRC responds that it is unable to comply with the request, or that any of the alleged stressors cannot be corroborated, the AOJ should produce a formal memorandum for the file documenting efforts to obtain this information.

5. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his psychological disorder(s). The examiner should review the claim file (including this remand) and note that it was reviewed. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the psychological disorder(s) shown by the record. The diagnoses of bipolar disorder (December 2009), anxiety and depression (December 2009), and PTSD (September 2017) should be discussed.

(b) For each psychological disorder diagnosed, is it at least as likely as not (50% or greater probability) that the Veteran's disorder is caused by or related to his military service? Please explain why. The examiner must presume that the Veteran was of sound psychological health when he entered active duty service. The examiner should discuss, as appropriate:

(i) Whether the Veteran's psychological disorder is due to fear of hostile military or terrorist activity, such as when he was traveling alone to Baghdad and Mosul and serving in remote locations with sniper or indirect fire suppression weapon activity.

(ii) The Veteran's reported stressor of serving in Iraq and returning to headquarters to discover it was attacked by terrorists and fellow service members had been killed.

(iii) The Veteran's reported stressors of having two close service members, CPT T. A. and SSG A. P., die on active duty.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

